Citation Nr: 0409594	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-08 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis 
of the right knee, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for degenerative arthritis 
of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for degenerative arthritis 
of the left ankle, currently evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for degenerative arthritis 
of the right ankle, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for laxity of the left 
knee, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for laxity of the right 
knee, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on unverified active duty from January 1982 to 
April 1985.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse action by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

With regard to the final two issues listed on the first page of 
this decision, concerning the ratings assigned for laxity of the 
left knee and right knee, the U.S. Court of Appeals for Veterans 
Claims has held that when a notice of disagreement (NOD) is filed 
the Board should remand, rather than refer, the issue to the RO 
for the issuance of a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, as the Board 
construes a June 2003 statement from the veteran to, in part, 
represent an NOD as to those portions of the May 2003 rating 
decision that denied entitlement to ratings in excess of 10 
percent for laxity in each knee, the RO upon remand will be asked 
to prepare a statement of the case (SOC) addressing those issues.  

FINDINGS OF FACT

1.  Motion in the right knee was most recently measured from 105 
degrees of flexion to 5 degrees of extension; tenderness and 
crepitus were also demonstrated in the right knee.  

2.  Motion in the left knee was most recently measured from 100 
degrees of flexion to 5 degrees of extension; tenderness and 
crepitus were also demonstrated in the left knee.  

3.  The most recent clinical evidence showed moderate swelling in 
the left ankle and generalized tenderness in the right ankle; 
recent range of motion testing demonstrated bilateral ankle 
dorsiflexion to 15 degrees and bilateral ankle plantar flexion to 
45 degrees. 

4.  There are no extraordinary factors associated with the 
service-connected arthritis of the knees and ankles productive of 
an unusual disability picture such as to render application of the 
regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative arthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a, Diagnostic Codes (DC) 5010, 5260, 5261 (2003).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5010, 5260, 
5261.  

3.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative arthritis of the left ankle are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 
5010, 5271. 

4.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative arthritis of the right ankle are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 
5010, 5271. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

The Veterans Claims Assistance Act (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2003)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  The Board is aware that 
the Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied with respect 
to the issues adjudicated below. 

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the claims file to 
ascertain whether a remand to the RO is necessary in order to 
assure compliance with the new legislation.  It is noted that the 
necessary evidence, to include VA clinical records reflecting 
treatment for the service-connected ankle and knee disabilities 
dated through May 2003, has been obtained, and there is no 
specific reference to any other pertinent records that need to be 
obtained.  

By virtue of September 2001, December 2001, and January 2003 
letters informing the veteran of the provisions of the VCAA, a 
rating decision dated in June 1997, the SOC dated in September 
1997, and Supplemental Statements of the Case (SSOCs) dated in 
March 2002, May 2003, and June 2003, the veteran has been given 
notice of the information and/or medical evidence necessary to 
substantiate the claims adjudicated in this decision.  He was 
advised that if he adequately identified relevant records with 
names, addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claims in the rating decision, SOC, and 
SSOCs listed above.  It thus appears that all obtainable evidence 
identified by the veteran relative to his claims addressed in this 
decision has been obtained and associated with the claims folder, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, supra (noting VA must communicate with 
claimants as to the evidentiary development requirements of the 
VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002) (requiring that the Board identify documents of record 
providing notification which complies with the VCAA).  In short, 
and notwithstanding the assertions to the contrary of the 
veteran's representative in his February 2004 presentation to the 
Board, the Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced in any 
way by the notice and assistance provided by the RO.

The Board's over-riding concern is that there be no prejudice to 
the veteran in proceeding with a final decision in this case.  In 
the present case, the veteran has been informed on multiple 
occasions, including by letter, rating decision, SOC, and SSOC, of 
the types of evidence which would be necessary to substantiate his 
claims, and the RO has obtained clinical records pertinent to his 
claims.  This evidence was duly considered by the RO.  Therefore, 
the Board finds that no useful purpose would be served by 
remanding this case for more evidentiary or procedural development 
concerning the issues adjudicated below, as such a remand would 
result in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).  See also Kuzma v. Principi, 341 F.3d 1237 (Fed. Cir. 
2003).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  If the probative weight of the negative evidence 
exceeds that of the positive, the claim shall be denied.  Gilbert, 
1 Vet. App. at 49.

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  
In addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran, as well as the entire 
history of the veteran's disorder in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, knee flexion 
limited to 60 degrees warrants a noncompensable rating, to 45 
degrees a 10 percent rating, to 30 degrees a 20 percent rating, 
and to 15 degrees a 30 percent rating.  Under DC 5261, extension 
of the knee limited to 5 degrees warrants a noncompensable rating; 
to 10 degrees a 10 percent rating, to 15 degrees a 20 percent 
rating, and to 20 degrees a 30 percent rating.  Full knee motion 
is from 140 degrees of flexion to 0 degrees of extension.  38 
C.F.R. § 4.71, Plate II.  

The VA General Counsel issued a precedent opinion (VAOPGCPREC 23-
97) holding that a claimant who has arthritis and instability of 
the knee may be rated separately under DCs 5010-5003 and 5257, but 
cautioned that any such separate rating must be based upon 
additional disabling symptomatology.  In determining whether 
additional disability exists, for purposes of a separate rating, 
the veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Full ankle motion is to 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  38 C.F.R. § 4.71, Plate II.  Moderate 
limitation of motion of the ankle warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71a, DC 5271.  Marked limitation of motion 
warrants a 20 percent disability rating.  Id. 

With the above criteria in mind, the relevant facts will be 
summarized.  Service connection for degenerative arthritis of the 
left knee and ankle joint, and for degenerative arthritis of the 
right knee and right ankle joint was granted by a July 1985 rating 
decision.  10 percent ratings were assigned for each disability.  

Evidence of record at the time of the July 1985 rating decision 
included reports from 1982 reflecting treatment following a fall 
on the left knee, with a January 1982 X-ray of the left knee 
demonstrating degenerative joint disease of the patella, 
osteochondritis dessicans, and severe osteoporosis.  An October 
1984 service medical record reflects complaints of pain in the 
right knee following a fall.  After service, the first VA 
examination afforded the veteran in May 1985 showed radiographic 
evidence of degenerative arthritis in both knees with marked 
osteophyte formation in each patella.  X-rays of the feet and 
ankles showed bilateral osteoporosis and degenerative arthritis.  
No limitation of motion in the knees or ankles was demonstrated at 
that time. 

Thereafter, an August 1994 rating decision assigned separate 10 
percent ratings for degenerative arthritis of the left knee, 
degenerative arthritis of the right knee, degenerative arthritis 
of the left ankle, and degenerative arthritis of the right ankle.  
Evidence of record at that time included January 1994 VA 
examination reports which showed bilateral knee flexion to 130 
degrees and bilateral knee extension to 0 degrees.  Also noted was 
severe scarring of the both legs, with skin adhering to the left 
patella and ulcer formation in the left lower leg, said by the 
veteran to have been the result of burns he sustained when he was 
fourteen years old. 
 
June 1997 VA examination reports reflect a deliberate, labored 
gait pattern in both lower extremities.  The scarring in the lower 
legs was again described, which the examiner stated impaired his 
ability to perform McMurray's testing.  He also described vascular 
insufficiency associated with the burn residuals.  The left ankle 
was more swollen than the right, and crepitus was demonstrated 
with knee motion.  There was general laxity of the patellar 
ligaments.  Range of knee motion bilaterally was from full 
extension to 120 degrees of flexion with pain but no significant 
crepitus.  Range of motion in the left ankle was 5 degrees of 
dorsiflexion and 15 degrees of plantar flexion.  The right ankle 
demonstrated 5 degrees of dorsiflexion and 30 degrees of plantar 
flexion.  Following the completion of X-rays, the impression was 
mild arthritic changes in each knee and osteopenia throughout the 
knees and ankles.  Also diagnosed was vascular insufficiency with 
probable ligament laxity. 

Following the examination, the physician found that it was likely 
that the veteran had cartilaginous injuries in the knees in the 
past associated with the arthritis, but that the "main overall" 
problem, in particular the ankle pain, in the lower extremities 
was vascular insufficiency associated with the skin ulcerations.  
With regard to the ankles, the examiner found that there were no 
significant arthritic changes noted upon X-ray. 

Reports from a February 2002 VA examination showed the veteran 
describing pain and swelling in both knees.  He also wore a brace 
in each knee and described having multiple injections of cortisone 
in each knee.  The veteran also reported having pain and swelling 
in each ankle, worsened with walking.  The veteran did not report 
any locking or catching in either knee or ankle, but stated that 
he occasionally feels like his right knee is going to "go out."  
Upon physical examination, the veteran was observed to walk very 
slowly with a cane, and to have some difficulty getting out of his 
chair and on to the examining table.  It was noted that almost 100 
percent of the lower extremities had been skin-grafted (referring 
to the pre-service burn injuries), with the lower parts of the 
leg, ankles, and feet wrapped with dressings.  Range of motion of 
each knee was from 0 degrees of extension to 140 degrees of 
flexion.  The right knee cap was somewhat tender, but the veteran 
was stable to varus and valgus stresses in each knee.  The 
Lachman's, posterior drawer, and McMurray's tests were negative in 
each knee.  X-rays showed mild degenerative changes which were 
unchanged when compared to the X-rays conducted in 1997. 

With regard to the ankles, the examination was hampered by the 
dressings in this area, which the veteran stated he could not 
remove.  Range of motion testing demonstrated 15 degrees of 
dorsiflexion and 45 degrees plantar flexion, bilaterally.  He was 
again stable to varus and valgus stresses, and there was a 
negative anterior drawer sign bilaterally.  The examiner noted 
that the veteran had a significant flat foot deformity 
bilaterally.  X-rays showed mild degenerative changes, again 
unchanged from 1997.  The impression following the February 2002 
VA examination was mild traumatic arthritis in the knees and 
ankles.  The examiner, who was not the same physician who had 
examined the veteran in June 1997, stated that "a lot" of the 
veteran's lower extremity symptomatology was attributable to the 
burns and subsequent skin grafting. 

A March 2002 VA outpatient treatment report demonstrated full 
extension in the left knee and 100 degrees of flexion.  The range 
of motion in the right knee was from full extension to 120 degrees 
of flexion.  September 2002 VA outpatient treatment reports 
reflect mild effusion in the left knee with marked crepitation and 
tenderness.  Crepitation and tenderness was also noted in the 
right knee.  Range of motion was from 90 degrees of flexion to 0 
degrees of extension in each knee.  The left knee was injected 
with Kenalog and Xylocaine.  December 2002 VA outpatient treatment 
reports reflect an injection of Kenalog in the right knee.  Motion 
in the right knee was from 3 degrees of extension to 100 degrees 
of flexion, and motion in the left knee was from full extension to 
100 degrees of flexion.  

Another VA examination of the knees was conducted in April 2003.  
At that time, the veteran stated that he had increasing pain in 
both knees, and he also complained of instability.  He reported 
using a knee brace on the right knee at all times, and that he 
used a cane.  The veteran was observed to ambulate with a very 
slow pace, and he stated that he cannot ambulate more than 100 
feet or so without having to stop and rest on his cane, placing 
most of his weight on his left knee.  He again reported having had 
cortisone injections, and stated that he takes pain medication.  
The veteran indicated the knee pain improved for a brief period of 
time with the cortisone injections.  Upon physical examination of 
the lower extremities, the burn wounds were said to be well-
healed, with the exception of an ulceration over the left anterior 
tibia.  Each patella was prominent, flat, and broad without 
palpable osteophytes.  Crepitus was noted with range of motion, 
and the patellar grind caused fairly significant discomfort 
bilaterally.  The anterior drawer sign was 2+ bilaterally and the 
posterior drawer sign was negative.  There was opening to varus 
stressing bilaterally.  Extension was measured to 30 degrees 
bilaterally.  Flexion in the left knee was to 115 degrees and 
flexion in the right knee was to 110 degrees.  Bilateral knee X-
rays revealed marked osteopenia in each distal femur and proximal 
tibia, as well as osteophyte formation with a near bone-to-bone 
contact of patellofemoral articulation.  

Following the examination of the knees in April 2003, the 
impression was bilateral knee instability and degenerative joint 
disease, and the examiner stated that it appeared the veteran had 
a "significant" limitation in his ability to walk and that the 
veteran was "quite uncomfortable" due to the degenerative changes 
in the knees.  The examiner attributed the osteopenia to disuse 
and possibly gastric problems, which was said to possibly inhibit 
the absorption of calcium or vitamin D.

The most recent clinical evidence of record pertaining to the 
knees is contained in a VA outpatient report dated in May 2003, 
with the veteran at that time describing "a lot of trouble" with 
his knees and ankles.  He stated that his ability to walk was 
limited, and that his left knee in particular was bothering him 
recently.  The veteran indicated that the most recent injection to 
the right knee had helped "some."  Upon physical examination of 
the right knee, the examiner noted possible trace effusion.  Range 
of motion was from 5 degrees of extension to 105 degrees of 
flexion.  He had +5 patellofemoral crepitation and tenderness and 
+1 medial and lateral joint line crepitation and tenderness.  The 
Lachman's testing was to approximately 1+.  The collateral 
ligaments were stable.  

The examination of the left knee in May 2003 showed extension to 5 
degrees and flexion to 100 degrees.  Patellofemoral crepitation 
and tenderness at +4 was observed, as was +1 medial joint line 
crepitation and tenderness.  The Lachman's test was +1 and the 
collateral ligaments were again stable.  During this office visit, 
the left knee was injected with Kenalog and Xylocaine, and the 
veteran's Davron prescription was renewed.  The examination of the 
ankles revealed moderate swelling of the left ankle and 
generalized tenderness in the right ankle.  It was again noted 
that the veteran had a persistent ulceration on the left leg.  The 
impression was degenerative osteoarthritis in the knees and 
degenerative arthritis in the ankles, and the veteran was cleared 
to walk as tolerated.   

Applying the pertinent legal criteria to the facts summarized 
above, the most recent range of motion findings in the knees, as 
well as those obtained at the February 2002 VA examination, do not 
reflect findings warranting increased compensation under either DC 
5260 or DC 5261.  In making this determination, the Board 
recognized that extension of the knees was measured to 30 degrees 
at the April 2003 VA examination.  These findings appear to be 
anomalous, however, as full bilateral knee extension was 
demonstrated in February 2002, March 2002, and September 2002; the 
veteran was able to extend the right knee to 3 degrees and the 
left knee to 0 degrees in December 2002; and the veteran was able 
to extend each knee to 5 degrees in May 2003.  With regard to the 
findings referencing instability in the knees, as indicated in the 
Introduction portion of this decision, above, separate 10 percent 
ratings for laxity under DC 5257 pursuant to VAOPGCPREC 23-97 are 
currently in effect, and the Remand below will direct the RO to 
address these ratings in an SOC.   

Turning to the service-connected ankle disabilities, range of 
motion testing in February 2002 showed full plantar flexion and a 
loss of only 5 degrees of dorsiflexion.  Thus, as full 
dorsiflexion is to 20 degrees, it would not be reasonable to 
conclude that "marked" limitation of motion is shown so as to 
warrant a rating in excess of 10 percent under DC 5271 for either 
ankle.  There is otherwise no objective evidence demonstrating 
entitlement to ratings in excess of 10 percent under any other 
potentially applicable diagnostic pertaining to the ankle or foot. 

In finding that the criteria for increased ratings are not met, 
the Board emphasizes that there is a non-service-connected 
disability affecting the lower extremities, in the form of pre-
service burn residuals.  Furthermore, the examiners who conducted 
the June 1997 and February 2002 examinations found that the most 
significant factor impacting the lower extremities was the non-
service-connected burn residuals.  As sympathetic as we are with 
that condition, such non-service-connected disability may not be 
considered in determining the proper rating for the service-
connected musculoskeletal disabilities.

Also weighed by the Board have been the provisions of 38 C.F.R. § 
4.40, with regard to giving proper consideration to the effects of 
pain in assigning a disability rating, as well as the provisions 
of 38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, while the disability associated with 
the arthritis of the knees and ankles clearly involves complaints 
of pain and crepitus with motion,  no additional functional loss 
associated with these symptoms, which would warrant increased 
compensation above and beyond that currently in effect, has been 
identified.  

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), which state that, when the disability picture is so 
exceptional or unusual that the normal provisions of the rating 
schedule would not adequately compensate the veteran for his 
service-connected disabilities, an extraschedular evaluation will 
be assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action is for the Board to raise the issue and 
remand the matter if warranted for a decision in the first 
instance by the RO, which has the delegated authority to assign 
such a rating in the first instance, pursuant to 38 C.F.R. § 
3.321.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board notes 
that neither frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected knee or ankle 
arthritis is demonstrated, nor is there any other evidence that 
these conditions involve such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board therefore finds that further consideration 
or referral of this matter under the provisions of 38 C.F.R. § 
3.321 is not necessary or appropriate.

The Board appreciates the sincerity of the veteran's belief in the 
merits of his claims.  However, as sympathetic as we might be in 
the matter, the Board is not permitted to reach medical 
determinations without considering independent medical evidence to 
support our findings, and must cite to competent evidence of 
record to support its conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, although the veteran argues that his service-connected 
disability is far more severe than is contemplated by the 10 
percent evaluations currently assigned, his lay assertions as to 
the severity of his disability must be considered less probative 
than the findings of skilled professionals set forth above.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

As discussed in detail above, the Board has extensively reviewed 
the reports of the medical examinations associated with the claims 
folder, and finds that the symptomatology demonstrated by that 
evidence is consistent with no more than the 10 percent 
evaluations currently assigned for the service-connected knee and 
ankle arthritis.  In short, therefore, as the probative weight of 
the negative evidence exceeds that of the positive, the veteran's 
claims for ratings in excess of 10 percent for the service 
connected arthritis of the knees and ankles must be denied.  See 
Gilbert, 1 Vet. App. at 49.  

ORDER

Entitlement to a rating in excess of 10 percent for degenerative 
arthritis of the right knee is denied.  

Entitlement to a rating in excess of 10 percent for degenerative 
arthritis of the left knee is denied. 

Entitlement to a rating in excess of 10 percent for degenerative 
arthritis of the left ankle is denied.  

Entitlement to a rating in excess of 10 percent for degenerative 
arthritis of the right ankle is denied. 

REMAND

For the reasons stated in the Introduction, the issues of 
entitlement to increased ratings for laxity in each knee are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for the following development.  VA will notify the 
veteran if further action is required on his part. 

The RO should, to the extent either claim is not granted in full, 
issue a statement of the case with respect to the issues of 
entitlement to an increased rating for laxity of the left knee, 
currently rated as 10 percent disabling, and entitlement to an 
increased rating for laxity of the right knee, currently rated as 
10 percent disabling.  The RO must review the claims file and 
ensure that all notification and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and all subsequent 
interpretative legal authority with respect to these issues is 
fully complied with and satisfied.  The veteran and his 
representative are hereby notified that following the issuance of 
the SOC concerning the issues of increased ratings for laxity in 
each knee, the veteran must perfect a timely substantive appeal if 
he desires appellate review of either issue by the Board.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



